DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Step 1:
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-26, drawn to roller shade assembly apparatus.
Group II, claim(s) 27-28, drawn to a self-adjusting bottom bar apparatus.
Group III, claim(s) 29-31, drawn to a clip apparatus.
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical features of a frame, roller, or drive assembly as required in claims 1 and 21.
Groups I and III lack unity of invention because the groups do not share the same or corresponding technical features of a frame, roller, or drive assembly as required in claims 1 and 21.
Groups II and III lack unity of invention because the groups do not share the same or corresponding technical feature of a weight as required in claim 27.
Step 2:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single 
If group I was selected above, the species are as follows:
Species 1: The chain drive assembly 4 as depicted in figures 1-4 or
Species 2: The ratchet-style retractable cord drive assembly 4a as depicted in figures 9-10
If group II was selected above, the species are as follows:
Species 3: Bottom bar 19 as depicted in figures 6A and 7A or
Species 4: Bottom bar 19 as depicted in figures 6B and 7B or
Species 5: Bottom bar (19a) as depicted in figure 8
If group III was selected above, the species are as follows:
Species 6: Clip 25 as depicted in figure 11 or
Species 7: Clip 25 as depicted in figure 12A or
Species 8: Clip 25 as depicted in figure 12B or
Species 9: Clip 25 as depicted in figure 12C or
Species 10: Clip 25 as depicted in figure 12D or
Species 11: Clip 25 as depicted in figure 12E or
Species 12: Clip 25 as depicted in figure 12F or
Species 13: Clip 25 as depicted in figure 12G or
Species 14: Clip 25 as depicted in figure 12H or
Species 15: Clip 25 as depicted in figure 12I or
Species 16: Clip 25 as depicted in figure 12J or
Species 17: Clip 25 as depicted in figure 12K

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, none of the claims are held to be generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Regarding group I:
	Species 1 and 2 lack unity of invention because the groups do not share the same or corresponding technical feature. The drive assembly in both are a substantially different in structure with species 1 being a chain drive and species 2 being a ratchet style as one non-limiting example.
Regarding group II:
	Species 3 and 4 lack unity of invention because the groups do not share the same or corresponding technical feature. The bottom bars in both species have a substantially different structure, with species 3 having the cavity (21) filled with a rod (24) and species 4 having the cavity filled with a clip (24), as one non-limiting example.
Species 3 and 5 lack unity of invention because the groups do not share the same or corresponding technical feature. The bottom bars in both species have a substantially different structure, with species 3 having the cavity (21) filled with a rod (24) and species 5 having an oval shaped slot (20) and a screw (26), as one non-limiting example.

Regarding group III:
Due to the amount of species involving group III, several non-limiting examples are provides depicting the lack of unity of invention between all the species.
	Species 6 and 7 lack unity of invention because the groups do not share the same or corresponding technical feature. The clips in both species have a substantially different structure, with species 6 having a rod (23) near the top of the slip helping to retain the fabric (9) and species 7 having a cavity in the bottom of the clip, as one non-limiting example.
	Species 8 and 9 lack unity of invention because the groups do not share the same or corresponding technical feature. The clips in both species have a substantially different structure, with species 8 having a large open cavity in the bottom of the clip and species 9 having a smaller cavity with piece snapped in between two segments protruding out from each side of the clip, as one non-limiting example.
Species 10 and 11 lack unity of invention because the groups do not share the same or corresponding technical feature. The clips in both species have a substantially different structure, with species 10 having an s-curved path for the fabric at the top and a saw-toother like connector towards the bottom and species 11 having a straight path for the fabric at the top, as one non-limiting example.
Species 12 and 13 lack unity of invention because the groups do not share the same or corresponding technical feature. The clips in both species have a substantially different structure, with species 12 having only one single sided snap connector in the center holding each side together, and 
Species 14 and 15 lack unity of invention because the groups do not share the same or corresponding technical feature. The clips in both species have a substantially different structure, with species 14 having one dual sided snap connector in the center, and species 15 having two different snap connectors, as one non-limiting example.
Species 16 and 17 lack unity of invention because the groups do not share the same or corresponding technical feature. The clips in both species have a substantially different structure, with species 16 having a snap connector with and arrow shaped prong, and species 17 having a circular shaped prong, as one non-limiting example.
A telephone call was not made to request an oral election to the above restriction requirement due to the complexity of the restriction requirement.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Primary Examiner, Art Unit 3634